UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22299 RENN Global Entrepreneurs Fund, Inc. (Exact name of Registrant as specified in charter) 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Address of principal executive offices) 214-891-8294 (Registrant’s telephone number, including area code) Russell Cleveland President and CEO RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Name and address of agent for service of process) 214-891-8294 (Agent’s telephone number, including area code) Date of fiscal year end: December 31, December 31, 2011 (Date of reporting period) Item 1.Annual Report to Shareholders ANNUAL REPORT TO SHAREHOLDERS OF RENN GLOBAL ENTREPRENEURS FUND, INC. December 31, 2011 Dear Shareholder, I believe in 2012 we may be emerging from one of the longest and most difficult periods in memory.Over the past several years we have been planting, i.e., investing in a number of companies that could blossom in 2012. One of our legacy companies has emerged as a new public stock. CMSF, Inc. is now Plures Technologies, Inc. This company has exciting possibilities with respect to its specialty semiconductor technology.Meanwhile, we are continuing to work on finding a merger partner for Integrated Security Systems, Inc., another legacy holding.We have been examining a number of different opportunities and hope to have something favorable to report over the next three to six months.RENN Global is a significant holder of each of these companies. In our semi-annual report we described a new holding, AnchorFree, Inc.This company is still privately owned but continues to make excellent progress.AnchorFree is now ranked in the top 100 online destinations by traffic in the whole world, a very big accomplishment.The company now has over 10 million unique users with 2 billion page views per month.AnchorFree recently released its Apple application which is already one of the top downloaded utility applications in six countries.The addressable world market is currently 1.5 billion internet users so the market potential is quite large.Long term, AnchorFree would like to go public or merge with a major strategic partner.Unlike many internet companies, AnchorFree is very profitable. We also described in our semi-annual report a large holding, PHC, was being acquired by Acadia Health.This merger has been completed.As a major player in the behavioral, mental health field, Acadia is commanding attention from a number of health care analysts.The stock trades under the symbol ACHC on the NASDAQ.We have a nice unrealized profit in ACHC, and we anticipate further growth. Several more of our holdings, e.g., Access Plans, Inc. and Global Axcess Corporation, could be acquired and provide liquidity for the Fund.Lastly, Bovie Medical expects JPlasma, a revolutionary surgical product, to be cleared in the near term by the FDA.I believe Bovie could have significant appreciation in 2012-2013. It appears that the Chinese stocks have “bottomed out” after a very difficult market period.Any up-turn would really help this portfolio.In these difficult economic times, all six of our Chinese holdings exhibited revenue growth this year. We will have our 2011 Annual Shareholders Meeting on Wednesday, May 23, 2012 at the Doubletree Hotel, Campbell Center at 11:00 a.m. to vote for, among other things, directors and review our portfolio. Even though we have been through a difficult period, we have had successes in the past.Perhaps we are coming back into “our zone” in 2012.We appreciate our shareholders’ support. Sincerely Russell Cleveland President and CEO ANNUAL REPORT TO SHAREHOLDERS FOR THE YEAR ENDED DECEMBER 31, 2011 TABLE OF CONTENTS President’s Letter Financial Statements Allocation of Assets 1 Schedule of Investments 2 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Statement of Cash Flows 9 Notes to Financials Note 1 Organization and Business purpose 10 Note 2 Summary of Significant Accounting Policies 10 Note 3 Due to/from Broker 11 Note 4 Management Fees and Reimbursement 12 Note 5 Valuation of Investments 13 Note 6 Income Taxes 14 Note 7 Related Party Transactions 15 Note 8 Financial Highlights 16 Note 9 Subsequent Events 16 Reports of Independent Registered Public Accounting Firms 17 Director and Officer Compensation 19 Changes in or Disagreements with Accountants 19 Management Information 19 Quarterly Reports 21 Proxy Voting Policies and Procedures 21 Portfolio Proxy Voting Records 21 Dividend Reinvestment Plan 22 Corporate Information 23 i RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2011 Allocation of Assets (% of Fund’s Net Assets) Industry % Semiconductors & Related Devices 16.7% Non-Operating Establishments 14.1% Services – Specialty Outpatient Facilities, NEC 13.1% Services – Direct Mail & Advertising 10.5% Services – Business Services, NEC 10.3% Surgical & Medical Instruments & Apparatus 9.0% Communication Services 8.9% Household Audio & Video Equipment 4.2% Electronic Components & Accessories 3.8% Services – Detective, Guard, Armored Car Services 3.7% Electrical Industrial Apparatus 2.3% Wholesale – Electronic Parts & Equipment 1.7% Crude Petroleum & Natural Gas 1.4% Canned, Frozen & Preserved Fruit, Vegetable& Food Specialties 0.9% Advertising 0.7% Biological Products 0.2% Cash and Accruals -1.5% 100.0% Allocation of Assets by Country (% of Fund’s Net Assets) 1 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2011 SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Value(12) CONVERTIBLE BONDS – 7.30% (6) Business Services – 2.99% $ Pipeline Data, Inc. 10% Maturity June 29, 2011 (11) $ $ Crude Petroleum & Natural Gas– 1.26% PetroHunter Energy Corporation 8.5%Maturity $ November 5, 2012 Semiconductors and Related Devices – 3.05% $ Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1)(11) Total Unaffiliated Convertible Bonds OTHER SECURITIES – 8.95% (3) (6) CONVERTIBLE PREFERRED EQUITIES Communications Service – 8.95% AnchorFree, Inc. Series A Convertible Preferred (1) (3) Total Unaffiliated Convertible Preferred Equities COMMON EQUITIES – 45.40% (3)(6) Advertising – 0.68% SearchMedia Holdings Ltd (3) Biological Products – 0.21% Hemobiotech (3) Business Services, NEC – 7.30% Global Axcess Corporation (3) Points International, Ltd. (3)(5) Canned, Frozen & Preserved Fruit, Veg & Food Specialties –0.97% SkyPeople Fruit Juice Inc. New (3) Crude Petroleum & Natural Gas – 0.10% PetroHunter Energy Corporation (3) Detective, Guard and Armored Car Services – 3.68% Murdoch Security & Investigations, Inc. (1)(3) Electronic Components & Accessories – 3.79% COGO Group, Inc. (3) 2 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2011 SCHEDULE OF INVESTMENTS Unaffiliated Investments (continued) Shares or Principal Amount Company Cost Value(12) COMMON EQUITIES (continued) Electronic Industrial Apparatus – 2.30% Hollysys Automation Technologies Ltd (3)(5) $ $ Home Health Care Services – 13.12% Acadia Healthcare Co. Inc. (formerly PHC, Inc.)(3)(5) Household Audio & Video Equipment – 2.54% Aurasound, Inc. (3) Surgical & Medical Instruments & Apparatus – 8.98% Bovie Medical Corporation (3)(5) Wholesale – Electronic Parts & Equipment – 1.73% SinoHub, Inc.(3) Total Unaffiliated Common Equities MISCELLANEOUS SECURITIES – 1.67% (3)(6) Household Audio & Video Equipment – 1.67% Aurasound Inc. warrant to buy (3)(7) 0 Total Unaffiliated Miscellaneous Securities 0 TOTAL UNAFFILIATED INVESTMENTS $ $ Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities $ Aggregate Gross Unrealized Depreciation of all Unaffiliated Securities $ ) Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities $ ) Aggregate Cost of All Unaffiliated Securities for Income Tax Purposes $ 3 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2011 SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Value(12) OTHER SECURITIES – 10.02% (2)(3)(6) CONVERTIBLE PREFERRED EQUITIES Non-Operating Establishments –0.01% 37
